                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

  UNITED STATES OF AMERICA,                          )
                                                     )
              Plaintiff/Respondent,                  )       Criminal Action No. 5: 17-065-DCR
                                                     )                       and
  V.                                                 )        Civil Action No. 5: 19-290-DCR
                                                     )
  MARION LEAVES BROWN, III,                          )                 JUDGMENT
                                                     )
              Defendant/Movant.                      )

                                       ***    ***   ***      ***

         In accordance with the Memorandum Order entered this date, and pursuant to Rule 58

of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Plaintiff/Respondent the United States with

respect to all issues raised by Defendant/Movant Marion Leaves Brown, III, in this proceeding

filed under 28 U.S.C. § 2255.

         2.       The    Defendant/Movant’s     collateral    proceeding   is   DISMISSED   and

STRICKEN from the Court’s docket.

         3.       A Certificate of Appealability shall not issue.

         4.       This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.




                                                 -1-
Dated: January 13, 2020.




                           -2-
